            Case 4:20-cv-40124 Document 1 Filed 10/02/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

LINDSAY DORAY,                             )
     Plaintiff                             )
                                           )
vs.                                        )             CA. NO. 20-40124
                                           )
TOWN OF EAST BROOKFIELD and                )
BOARD OF SELECTMEN OF THE                  )
TOWN OF EAST BROOKFIELD                    )
    Defendants                             )

                                   NOTICE OF APPEARANCE

       Please enter my appearance as attorney for the Defendants Town of East Brookfield and
the East Brookfield Board of Selectmen.



                                           DEFENDANTS,
                                           BY THEIR ATTORNEY,

                                           /s/ Courtney E. Mayo
                                           Courtney E. Mayo, Esquire
                                           BBO # 657790
                                           cmayo@hassettanddonnelly.com
                                           Hassett & Donnelly, P.C.
                                           446 Main Street - 12th Floor
                                           Worcester, MA 01608
                                           Phone: (508) 791-6287
October 2, 2020
             Case 4:20-cv-40124 Document 1 Filed 10/02/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I, Courtney E. Mayo, counsel of record for the defendants Town of East Brookfield and
the East Brookfield Board of Selectmen in this action, do hereby certify that I have served a copy
of the foregoing Notice of Appearance, to all parties, by electronic mail this 2nd day of October
2020 to:

Benjamin C. Rudolf, Esquire
Murphy & Rudolf, LLP
One Mercantile Street, Suite 740
Worcester, MA 01608
brudolf@murphyrudolf.com
                                             /s/ Courtney E. Mayo
                                             Courtney E. Mayo, Esquire




                                                2
